Title: To James Madison from Lafayette, 26 March 1815
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


                    
                        
                            
                                My dear Sir
                            
                            La grange March 26th 1815
                        
                        The glorious termination of the war and the Ratification of the peace are Events which on Every public and personal accounts Have afforded me the Highest Satisfaction. Had Great Britain persisted in the project to

Bend Her Whole force against the people of the U.S. abandonned as they Were By all the powers of Europe, I Would not Have doubted the final Success of American Bravery and patriotism—But Had felt it the duty of a Veteran to Come over as one of the many thousand Volunteering Citizens who Should Have Repaired to the Standard of freedom and independance. The treaty of Ghent Has put an End to warlike prospects on Your Side of the Atlantic. What the Journey from the isle of elbe Will produce in Europe a short time Must Develop. I need not intrude Upon the Correspondance of Mr. Crawford and other American ministers now in paris to Give You particulars which may be Collected from the Very Newspapers of both Governments. Permit me to Mention only a few objects of a private nature.
                        I Have not for a Very Long while Heard from M. du plantier—But Had Some Conversations upon the New orleans Location With Mr. Gallatin and Mr. Clay, the Later Being Connected with two of the Representatives of that State. I will not waste Your time in Repetitions of what they will Have the Goodness to Submit to You. But if through Your kind Concern in this affair the matter may be decided in the Course of the Year it will be for my partner a Great Relief and for me an additional obligation to Your friendship.
                        Among the Citizens of the U.S. to whom I am Bound By individual ties of Gratitude there is one, Mr. Jo. Russel, now a merchant at Havre, who took the tenderest Care of my Son to forward Him over, in most difficult times, to the protecting American shore. I know He Has made Applications to You, and without presuming to interfere in Your plans, think it a pleasing Duty to Express my obligations to Him, and the interest in His behalf which they Cannot fail to Excite. With Every affectionate and Grateful Sentiment of Unalterable friendship, I beg You, my dear Sir, to accept my Best Respects
                        
                            
                                Lafayette
                            
                        
                    
                    
                        M. descaves a french gentleman of a meritorious and Amiable character is Going to America on Mercantile pursuits. If He Has the Honor to be presented to You, I will be Happy that my opinion of Him may be a recommendation in His Behalf.
                    
                